Title: From George Washington to Brigadier General William Maxwell, 22 April 1779
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Middle Brook 22d April 1779

I have recd your letters of the 20th and that of to day with the several papers to which they refer.
The information in the last is of a very interesting Nature. To have the knowledge of the embarkation of the troops and their destination early ascertained, as it is of so much consequence, will engage your strictest attention. You will transmit what further intelligence you gain on this subject.
I shall expect your Brigade in a state of the utmost preparation and in perfect readiness to march by or before the 10th next Month. I am &c.
